Title: To Thomas Jefferson from Alexander McRae, 14 February 1809
From: McRae, Alexander
To: Jefferson, Thomas


                  
                     Dear Sir, 
                     Richmond 14. Feb. 1809.
                  
                  I should sooner have acknowledged the receipt of your favor of the 8th. Inst. but that when I received it, and from that moment to the present, I have been unceasingly occupied in attending to Business which admitted of no delay. The unreserved manner in which you have been pleased to communicate your sentiments on topics of the highest moment, which essentially involve the prosperity honor and even existence of the Nation, is regarded by me as a proof that I am honored with your confidence, to an extent in the highest degree flattering to me, and places me under an obligation which I have pleasure and pride in acknowledging.
                  The influence of the “transient delusions” to which you refer is indeed baleful, and in turning your attention to your Native State, always heretofore deservedly esteemed to be the main pillar of the Union, where a Patriot might look in times like these for some comfort, you will mourn at perceiving that the general gloom is heightened.
                  The crisis is indeed portentous; and discord and disunion seem to be the order of the day. At a moment when all should be united in support of the common weal, a defection, not of Individuals only, but of States; threatens the downfal of our Country. I tremble with fear for the fate of my Country, when I look to the course which is pursued at Washington, and I sincerely grieve,—that the conduct of Virginia affords me no consolation. At the Instant when we may be suddenly involved in war, and our best exertions to furnish upon our part the necessary supply of arms may fail to meet the exigencies of the Nation, a majority of our House of Delegates endeavors (without a cause) to degrade and disgrace the Architect and Superintendent of the most valuable Manufactory of arms (perhaps) on Earth, and should they succeed, upon the principle (rather want of principles) upon which the Superintendent is assailed, they will probably destroy the Institution itself.
                  Shoals of abandoned workmen, who have been on that account discarded from the manufactory, with the Scoundrel Henry Banks at their head; a wretch who delights to grovel in foul sewers, are the assailants of John Clarke, whose integrity is proverbial with those who know him, and who is certainly the first Artist in Virginia, I beleive the first in America. I indulge however a hope, that the miracle-working eloquence of my friend Wirt may with effect defend the Superintendent;—may save the Institution also, and thus preserve unimpaired the credit of the Commonwealth. You will do me the justice, to beleive that I have not thus commented on the attack made by the House of Delegates on John Clarke, under the influence of personal feelings.
                  I am I hope, incapable of making such remarks, under such an influence. It is true that I have received during the present Session a treatment I do not think I deserved; but from the bottom of my heart I forgive, and will endeavor to forget, any wrong the Legislature may have done to me. My greatest regret on this score, results from the attack made through me on principle; rather than from selfish motives.
                  I am a Victim to unmerited resentment, excited by the independence with which I acted in the late Presidential Election, I will not beleive that among a people generally attached to the rights of man, such a spirit of intolerance can last long. The paroxism produced by artful and designing men on both sides, will soon pass away, and the sober senses of the people will return to them.—Precious as your hours now must be, I hope to be pardoned (as it is my anxious wish to have your good opinion when you shall be in retirement) for the freedom I use, in obtruding upon you some remarks, vindicating myself against the Imputation which has injured me. I have been accused of advocating the election of James Monroe, at the hazard of producing a schism between the Republicans fatal to their cause. Situated as we were, without the possible danger of having a Federal President imposed on us, I never could perceive the correctness or force of this objection, to the conduct of those who gave an honest vote, in favor of the Republican candidate of their choice. To you who were in his early life the Patron of James Monroe,—to you who are now his first friend, I need say nothing, to justify my admiration of his talents, his patriotism, and almost unexampled virtue: They are well known to you: They are known also to me;—besides (quitting my family) there is not on Earth a man to whom I owe higher obligations or to whom I am more warmly attached.
                  Why then should it be imputed to me as a crime, that I supported the election of James Monroe? If it be a crime, I would at the risque of Temporal ruin repeat it tomorrow, and I assure myself, that (my motives known) my conduct would receive not merely the approbation, but the praise also of his illustrious Competitor who has prevailed. High as my respect is for James Madison, I was (Body & soul) devoted to the support of James Monroe’s election; but the contest is terminated, and as becomes a Republican, I not only acquiesce in the decision made by the people, but will support Mr. Madison’s administration, with as much cordiality & zeal, as can be honestly manifested by the most enthusiastic of his admirers. In this communication, I may presume to go somewhat beyond the limits which your confidence in me may have authorised; if so, I shall regret the commission of such an error; but beleiving confidently as I do, that you will hear with pleasure, the sentiments which affection for my Country impels me to express, I cannot apprehend that I shall give offence while I add a few remarks, concerning James Monroe; on the contrary, as to what I shall say, I reckon on your entire approbation. It is said, and perhaps with too much truth, that the Republicans are seriously and dangerously disunited. The enemies of liberty endeavor to profit by the promulgation of this supposed fact. You will excuse me for suggesting, that your exertions may with effect discountenance this opinion, and elevate and establish the republican Party, on the high ground they ought forever to occupy.
                  James Madison can have the magnanimity to offer, and James Monroe the magnanimity to receive, the office of Secretary of State. Would not such a course lead to an indissoluble union between the Republicans of our Country, and give to the Phalanx a power not to be resisted?
                  Beleiving that you alone can produce this harmony, so essential to the health of the Body politic, I have conceived it to be a solemn duty, to make to you this suggestion; I must beg you tho’ to consider it and all else I have said as confidential.
                  Tho’ James Monroe loves and confides in me, as a Father loves and confides in his son, I have never thought it consistent with principles of delicacy, to enquire whether he would accept the appointment I have referred to if it were offered to him: Such is his delicacy, that if he supposed I had uttered to you one word on this subject, I should fear that from being my best friend, he would become my bitterest foe: I do beleive however, that respectfully invited to a Station in which he might be so eminently useful, he would not decline the Honor.
                  He has heretofore obeyed every call of his Country, and upon this occasion particularly, I think he would delight to shew how good and how great he is, by healing as far as he can, the wounds which inconsiderate or unprincipled men have inflicted on the Republic.—But for the subject, the trespass I have committed on your time would be unpardonable.
                  In your retirement, I sincerely pray for you the happiness, to which the devotion of your valuable life to your Country’s service richly entitles you, and with the highest respect and esteem, I am, 
                  Dear Sir, Sincerely your friend.
                  
                     Al: McRae.
                  
               